EMPLOYMENT AGREEMENT AGREEMENT made as ofJanuary 1, 2008, by and betweenImmunoBiotics, Inc., a Florida corporation having its principal office at 1060 Calle Negocio, Suite B, San Clemente, California 92673 (hereinafter referred to as the "Company"), and Thomas Lahey, currently residing at 8 Pacific Crest, Laguna Niguel, California 92677 (hereinafter referred to as "Executive"). W I T N E S S E T H WHEREAS, the Company desires to employ Executive, and Executive desires to be employed by the Company, pursuant to the terms and conditions hereof; NOW THEREFORE, in consideration of the premises and of the mutual promises herein contained, the parties hereto agree as follows: 1.EMPLOYMENT.The Company hereby employs Executive and Executive hereby agrees to be employed by the Company, subject to the terms and conditions hereinafter set forth. 2.TERM.The initial term of this Agreement shall begin on the date hereof (the "Employment Date") and shall continue until December 31, 2009, subject to prior termination in accordance with the terms hereof. Unless a new employment agreement is entered into by the parties, this Agreement shall automatically be renewed for successive one year periods unless either party notifies the other in writing within 90 days prior to the expiration of this Agreement that the Agreement will terminate upon its expiration. 3.DUTIES.Executive shall serve as the President and Chief Executive Officer of the Company, with duties and responsibilities commensurate with that position, which shall include, but not be limited to, managing the day-to-day business of the Company, hiring the day-to-day management staff, the Company’s relationship with its licensees, negotiations regarding new potential significant business relationships and any financings, sale, partnership or strategic mergers involving the Company. In the performance of his duties, Executive shall comply with the policies of and be subject to the reasonable direction of the Board of Directors of the Company. Executive's principal place of employment shall be in San Clemente, California and notwithstanding that Executive shall be required to travel in the course of performing his duties, he shall not be required to move his permanent residence outside Laguna Niguel, California. The Executive agrees to devote the time he deems necessary to the performance of the business of the Company and of any of its subsidiaries by which he may be employed. It shall not be a violation of this Agreement for Executive to (a) serve on corporate, civic, charitable and professional boards and committees, (b) manage personal investments or (c) provide consulting services to third parties so long as they do not materially interfere with the performance of Executive’s duties hereunder (d) devote time and attention to the business of SYNORx, Inc. or Vapor Extraction Technology, Inc. 4.COMPENSATION.As compensation for the services to be rendered by Executive hereunder, the Company agrees to pay or cause to be paid to Executive, and Executive agrees to accept, an annual salary of $75,000, payable in bi-weekly installments.The Executive shall receive annual increases in salary which shall be at least five percent (5%) per year for each subsequent year during this Employment Agreement.In addition, the Executive shall receivean annual bonus based upon a percentage of the Net Income (as hereinafter defined) of the Company equal to fifteenpercent (15%) of each dollar of Net Income.For purposes hereof, Net Income shall be determined by the certified public accounting firm regularly retained by the Company in accordance with generally accepted accounting principles and shall be calculated as income from operations for the applicable period before the payment of any taxes or any noncash items such as depreciation or amortization. In addition, in the event of a change of control, as such term is defined in section 9 hereof, then Executive shall receive in addition to all other benefits hereunder, a bonus in the amount of one year of base salary to be immediately paid upon the end of the employment period. 5.ADDITIONAL COMPENSATION.The Company may also pay Executive such other additional compensation as may from time to time be determined by the Company.In this regard, Executive shall receive annual performance reviews in accordance with the Company's customary policies and practices. 6.EMPLOYEE BENEFITS.
